UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6682



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENYON RAHEEN GADSDEN, a/k/a Kenny R. Jones,
a/k/a Todd Fuller, a/k/a Kenyon Raheen Gadsen,
a/k/a Kenya,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CR-96-182; CA-03-809-2)


Submitted:   July 15, 2004                 Decided:   July 22, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenyon Raheen Gadsden, Appellant Pro Se.        Laura P. Tayman,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Kenyon    Raheen    Gadsden       seeks   to    appeal   the        district

court’s order recharacterizing his petition filed under 28 U.S.C.

§ 2241 (2000) as a motion filed under 28 U.S.C. § 2255 (2000) and

dismissing it as untimely.               An appeal may not be taken from the

final order in a § 2255 proceeding unless a circuit justice or

judge     issues    a     certificate       of     appealability.             28     U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).                A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                We have independently reviewed the

record    and    conclude       that   Gadsden     has   not    made    the    requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.             We dispense with oral argument because the

facts    and    legal    contentions       are    adequately     presented          in   the

materials       before    the    court    and     argument     would    not        aid   the

decisional process.

                                                                               DISMISSED




                                          - 2 -